                     IN THE UNITED STATES DISTRICT COURT
                 FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA

                                  CHARLESTON DIVISION


AMANDA FAITH ATKINSON,

                              Plaintiff,

v.                                                   CIVIL ACTION NO. 2:18-cv-01518

SOUTH CENTRAL REGIONAL JAIL, et al.,

                              Defendants.



                                             ORDER


       Pending before this Court is an Amended Complaint filed by Plaintiff Amanda Faith

Atkinson (“Plaintiff”). (ECF No. 8.) By standing order entered on January 4, 2016, and filed in

this case on December 14, 2018, (ECF No. 3), this action was referred to United States Magistrate

Judge Dwane L. Tinsley for submission of proposed findings and a recommendation for

disposition (“PF&R”). Magistrate Judge Tinsley filed his PF&R on May 3, 2019, recommending

that this Court find that Defendant South Central Regional Jail (“SCRJ”) “is not a person who can

be sued under 42 U.S.C. § 1983 and is further immune from suit in federal court under the Eleventh

Amendment” and dismiss it from the case. (ECF No. 10 at 4.)

       This Court is not required to review, under a de novo or any other standard, the factual or

legal conclusions of the magistrate judge as to those portions of the PF&R to which no objections

are addressed. Thomas v. Arn, 474 U.S. 140, 150 (1985). Failure to file timely objections

constitutes a waiver of de novo review and Plaintiff’s right to appeal this Court’s order. 28 U.S.C.


                                                 1
§ 636(b)(1); see also Snyder v. Ridenour, 889 F.2d 1363, 1366 (4th Cir. 1989); United States v.

Schronce, 727 F.2d 91, 94 (4th Cir. 1984). In addition, this Court need not conduct a de novo

review when a party “makes general and conclusory objections that do not direct the Court to a

specific error in the magistrate’s proposed findings and recommendations.” Orpiano v. Johnson,

687 F.2d 44, 47 (4th Cir. 1982).

       Objections to the PF&R in this case were due on May 20, 2019. (ECF No. 10.) To date,

Plaintiff has failed to submit any objections in response to the PF&R, thus constituting a waiver

of de novo review and Plaintiff’s right to appeal this Court’s order.

       Accordingly, the Court ADOPTS the PF&R, (ECF No. 10), in full and DISMISSES SCRJ

from the action. This matter is RE-REFERRED to Magistrate Judge Tinsley for further pretrial

management and submission of PF&Rs.

       IT IS SO ORDERED.

       The Court DIRECTS the Clerk to send a copy of this Order to counsel of record and any

unrepresented party.

                                              ENTER:         June 3, 2019




                                                 2
